DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following.
Claim 1 recites “- computer readable medium”. There is no clear definition in Specification. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. The transitory propagating signals is non-statutory subject matter since it is not a process, machine, manufacture nor composition of matter; nor it is recorded on some computer-readable medium, see MPEP 2106(IV)(B)(1).
The examiner suggests a preamble as follows: “a non-transitory computer-readable medium”.
Claims 2-3 are rejected because they have the same problems explained above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10848936 (hereinafter P10848936). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
For claim 1, P10848936 discloses a mobile predictive multi-homing system (“An in-vehicle predictive multi-homing system”, claim 1; note that this claim is practically same as the claim 1 of P10848936 except a difference of “a mobile predictive multi-homing system” and “an in-vehicle predictive multi-homing system”), comprising: 
a network interface coupled to one or more processors, the network interface configured for communication with at least one computer network (“a network interface coupled to one or more processors, the network interface configured for communication with at least one computer network”, claim 1); and 
a computer-readable medium coupled to the one or more processors, the computer-readable medium comprising computer instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations”, claim 1) comprising: 
determining a first location of the mobile predictive multi-homing system (“determining a first location of a vehicle”, claim 1); 
computing first connectivity metrics for a first network provider at the first location (“computing first connectivity metrics for a first network provider at the first location”, claim 1); 
computing second connectivity metrics for a second network provider at the first location (“computing second connectivity metrics for a second network provider at the first location”, claim 1);
computing a first path routing decision based on the first connectivity metrics and the second connectivity metrics (“computing a first path routing decision based on the first connectivity metrics and the second connectivity metrics”, claim 1); 
updating a locally stored geo-connectivity database based on the on first connectivity metrics and the second connectivity metrics (“updating a locally ”, claim 1); 
determine a second location of the mobile predictive multi-homing system (“determine a second location of the vehicle”, claim 1); 
computing updated first connectivity metrics for the first network provider at the second location (“computing updated first connectivity metrics for the first network provider at the second location”, claim 1); 
computing updated second connectivity metrics for the second network provider at the second location (“computing updated second connectivity metrics for the second network provider at the second location”, claim 1); and 
updating the locally stored geo-connectivity database based on the updated first connectivity metrics, the updated second connectivity metrics, and the second location (“comparing the updated first connectivity metrics for the first network provider with the updated second connectivity metrics for the second network provider to identify a preferred network provider at the second location of the vehicle; and selecting the preferred network provider at the second location for one or more application flows associated with the vehicle”, claim 1).
For claim 2, P10848936 discloses a geo-connectivity map maintenance system, comprising: 
a network interface coupled to one or more processors, the network interface configured for communication with at least one computer network (“a network ”, claim 1); and 
a computer-readable medium coupled to the one or more processors, the computer-readable medium comprising computer instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations (“the computer-readable medium comprising computer instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations”, claim 1) comprising: 
receiving a first set of network metrics from a first mobile predictive multi-homing system, wherein the first set of network metrics comprises connectivity metrics for a first network provider at a first location (“computing first connectivity metrics for a first network provider at the first location … updating a locally stored geo-connectivity database based on the on first connectivity metrics and the second connectivity metrics”, claim 1); 
receiving a second set of network metrics from a second mobile predictive multi-homing system, wherein the second set of network metrics comprises connectivity metrics for a second network provider at the first location (“computing second connectivity metrics for a second network provider at the first location … updating a locally stored geo-connectivity database based on the on first connectivity metrics and the second connectivity metrics”, claim 1); 
updating a locally stored geo-connectivity database based on the on first connectivity metrics and the second connectivity metrics”, claim 1); and 
sending a geo-connectivity update to a third mobile predictive multi-homing system, wherein the geo-connectivity update is configured to facilitate a network selection process by the third mobile predictive multi-homing system at the first location (“comparing the updated first connectivity metrics for the first network provider with the updated second connectivity metrics for the second network provider to identify a preferred network provider at the second location of the vehicle; and selecting the preferred network provider at the second location for one or more application flows associated with the vehicle”, claim 1).
As to claim 3, P10848936 discloses claim 2, wherein the one or more processors are further configured to perform operations comprising 
receiving a third set of network metrics from the first mobile predictive multi-homing system, wherein the third set of network metrics comprises connectivity metrics for the first network provider at a second location (suggested by “computing updated first connectivity metrics for the first network provider at the second location”, claim 1; note that the “updated first connectivity metrics” is interpreted as the third set of network metric); and 
computing updated second connectivity metrics for the second network provider at the second location”, claim 1; note that the “updated second connectivity metrics” is interpreted as the fourth set of network metric).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIANYE WU/           Primary Examiner, Art Unit 2462